Citation Nr: 0722163	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-40 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for adjustment disorder with mixed anxiety, 
depression, and muscular tenderness of unclear etiology.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to May 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which continued a 50 percent 
evaluation for the veteran's service-connected adjustment 
disorder with mixed anxiety, depression, and muscular 
tenderness of unclear etiology and denied a TDIU

The veteran testified at a travel Board hearing in August 
2005; the hearing transcript has been associated with the 
claims file.  The Board notes that the veteran and her 
representative discussed nonservice-connected physical 
disabilities during the hearing; but indicated that they did 
not want to raise separate claims for a back disorder, a neck 
disorder, and carpal tunnel syndrome at that time.  See 
Transcript (T.) at p.20.


FINDINGS OF FACT

1.  The veteran's adjustment disorder with mixed anxiety, 
depression, and muscular tenderness of unclear etiology 
results in occupational and social impairment with reduced 
reliability and productivity due symptoms such as panic 
attacks; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

2.  The veteran is service connected for adjustment disorder 
with mixed anxiety, depression, and muscular tenderness of 
unclear etiology, rated 50 percent disabling; the veteran 
does not have any additional service-connected disabilities. 

3. The veteran reportedly has not worked full-time since 
1988.  

4. The veteran's service-connected disabilities are not shown 
to preclude her from securing and following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for adjustment disorder with mixed anxiety, depression, and 
muscular tenderness of unclear etiology have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.130, Diagnostic Code 9413 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate her claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to her claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision. 
However, as the Board is denying the appellant's claims, and 
as there is no indication that any notice deficiency 
reasonably affects the outcome of this case, the Board finds 
that any VCAA notice deficiency is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The RO 
issued a statement of the case in September 2004, providing 
the veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for a TDIU, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran's service medical records, private treatment 
records, VA examinations, and a Board hearing transcript have 
been associated with the claims file.  VA has provided the 
veteran with every opportunity to submit evidence and 
arguments in support of her claim, and to respond to VA 
notices.  The veteran and her representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Background and Evidence

The veteran's claims file and computer record were reviewed 
in conjunction with an October 2001 VA examination.  The 
examiner noted that the veteran had been seen by VA for 
depression.  She reported various physical complaints.  She 
also described her occupational history.  The veteran 
graduated from high school in 1971, and subsequently worked 
as a waitress, a secretary, and a sales person for about 13 
years.  She worked as a clerk while she was in the army.  The 
veteran had a motor vehicle accident in 1986.  Following the 
accident, she reported trying various different jobs within 
the military; however, her ability to function was reduced.  
She stated that she could not concentrate.  She received a 
medical discharge in May 1988.  Following her discharge from 
the military, the veteran had never worked.  She was married, 
had two grown sons and a nine-year-old son.  She worked as a 
homemaker. 

During her VA examination, the veteran having episodes of 
depression and stated that she had anger because of the way 
she was treated.  She complained about memory problems, 
migraine headaches, and depression, and anxiety.  She had 
early and middle insomnia.  Her appetite was fair.  Her 
energy was good but was sometimes decreased.  Her interests 
varied over time, and that seemed to be in concert with her 
depression.  She liked to read and watch television, enjoyed 
music, and described her nine-year-old son as the joy of her 
life.  At times she had suicidal ideas, but no suicidal 
intent.  She was not homicidal.  She reported that the 
severity of depression and anxiety varied over time.  

A mental status examination noted that the veteran walked 
very slowly, and spoke very slowly in a low volume; she was 
often inaudible.  The veteran had no impairment of thought 
process or ability to communicate.  There were no delusions, 
hallucinations, or psychotic processes.  There was no 
inappropriate behavior.  The veteran showed very good 
grooming and self care.  She was oriented in all spheres.  
Her fund of knowledge and knowledge of current events was 
good.  There were no obsessive rituals.  The rate and flow of 
her speech was somewhat slow and the volume was reduced but 
she could increase both when asked to do so.  Her responses 
were relevant and logical.  There was no evidence of impaired 
impulse control.  The veteran had episodes of anxiety which 
generally occurred in the evening and lasted about two hours.  

The examiner stated that psychological testing from the 1980s 
showed a diagnosis of passive aggressive personality 
disorder.  The examiner stated that diagnoses of adjustment 
disorder and personality disorder continued to describe her 
at the time of the examination.  The veteran was difficult to 
interview.  She dropped out of the Mental Hygiene Clinic 
three years prior and received an antidepressant from her 
primary care doctor.  She remained angry with the Army.  She 
exhibited a lifelong passive aggressive personality disorder.  
The examiner stated that she was involved in what seemed like 
a relatively minor motor vehicle accident, but developed 
significant physical symptomatology.  She had surgery on her 
cervical spine a year prior and had a carpal tunnel release 
in the early 1990s.  The examiner stated that the veteran 
showed that she had never adjusted to the pain or to the 
physical disability.  She remained phlegmatic and generally 
responded to the environment in a very minimal manner.  She 
was slow to respond and there was a tendency to blame others.  
The examiner stated, nevertheless, that the veteran was 
depressed.  

The examiner stated that there was no evidence of a brain 
injury.  He stated that the veteran did have chronic pain and 
a decreased ability to function.  She had developed a 
depressed mood in response to pain and to the decreased 
ability to function.  She had not responded to psychiatric 
treatment or to psychiatric medications because of 
maladjustment to pain and the loss of her job, goals, and 
hopes.  She had evidence of being in the passive aggressive 
and the paranoid personality structure, and also that of 
blaming others.  The personality disorder was lifelong and 
was not service connected, but was compounded by the problem 
with maladjustment and difficulty recovering from depression.  
The examiner stated, therefore, that each mental disorder had 
been separated with a separate GAF score.  There was no 
evidence of dementia and no evidence of a traumatic brain 
injury.  The veteran was assessed with Axis I adjustment 
disorder with mixed anxiety and depression, as well as Axis 
II mixed passive aggressive and paranoid personality disorder 
by psychological testing.  She was assigned a GAF score of 58 
for adjustment disorder and 48 for the personality disorder, 
mixed type.  

A general medical VA examination was completed in November 
2001.  The veteran was able to take the bus to her 
examination that day.  The veteran reported that she was 
retired and last worked in 1988.  She woke up around 7:00 
A.M. and put her son on the bus to school.  She then went 
back to bed and woke up around noon.  She would then cook the 
dinner meal and sat inside and watched television.  She spent 
her evenings at home.  She and her husband shared the chores, 
including laundry, dishes, and grocery shopping.  The veteran 
had a sister in her neighborhood that she saw once a week.  
She did not do any regular exercise.  

Physical examination shows that the veteran was slow-moving 
with a depressed affect.  She had limitation of motion in her 
cervical spine.  She complained of widespread tenderness of 
the muscles over the trapezius, throughout the paraspinous 
muscles of the back, the upper arms, and the forearm.  A 
neurological examination shows that the veteran's responses 
were slowed, but on point to interview questions.  Cranial 
nerve functions were grossly intact.  Deep tendon reflexes 
were brisk and symmetrical bilaterally.  The veteran appeared 
depressed.  She had diagnoses of depression; widespread 
muscular tenderness of unclear etiology, suspect 
fibromyalgia-type disorder; and status post cervical fusion 
with limitation in range of motion of the cervical spine.

In an October 2000 private treatment report, Dr. R.D.S. noted 
that the veteran was in a 1986 motor vehicle accident.  She 
complained of cervical and upper extremity pain, and reported 
that she stopped working in 1988.  Dr. R.D.S. also noted that 
the veteran had been in four additional motor vehicle 
accidents over the last 14 years, which had aggravated her 
complaints.  In a November 2001 treatment report, Dr. R.D.S. 
stated that he had been seeing the veteran for advanced 
cervical spondylosis and with spinal cord and nerve root 
compression subsequent to a September 2001 motor vehicle 
accident.   

The veteran submitted copies of 1988 Medical Board and 
Medical Record Reports, which noted physical and psychiatric 
complaints and diagnoses at that time.  She also submitted a 
statement from her former sergeant, K.R.S., apparently 
written in 1988.  K.R.S. stated that the veteran was active 
in all aspects of the Army's physical fitness programs.  He 
stated that after her December 1986 accident, he saw a 
dramatic change in the veteran.  She could not do any type of 
physical fitness training, she was always in a lot of pain, 
and had difficulty in her job as a personnel clerk.  




C.  Law and Analysis

1.  Increased Evaluation for adjustment disorder with mixed 
anxiety, depression, and muscular tenderness of unclear 
etiology.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran is currently assigned a 50 percent disability 
rating for anxiety disorder, not otherwise specified under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  
Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2006).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413 
(2006).  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

Under 38 C.F.R. § 4.126(d), when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  The agency of original 
jurisdiction should clearly explain what aspect of her 
service-connected condition represents the dominate aspect of 
her condition.  In this regard, the Board notes that the RO 
in the rating on appeal, noted "You claimed service 
connection for a neck and back disability.  We cannot grant 
service connection for these disabilities.  The disabilities 
were included in the psychiatric diagnosis and were shown to 
be symptoms of your psychiatric disability with no definite 
physical symptoms of diagnosis.  The evidence showed you 
injured your cervical spine and back in a car accident in 
2001.  There was no indication of a cervical spine disability 
shown prior to that accident apart from your subjective 
complaints of cervical and back pain.  We concluded that your 
current disability is not related to your military service."  
The RO essentially reiterated in the September 2004 statement 
of the case that the veteran's complaints of neck and back 
pain were included in the psychiatric diagnosis as no 
underlying organic pathology was shown at the time.  Thus, 
she is service-connected for such complaints as it effects 
her mental state, but not service-connected for any actual 
pathology of the cervical spine and back.  The RO stated that 
the veteran had been involved in five additional motor 
vehicle accidents since service with surgical treatment for 
the cervical spine beginning in 2000.  Inquiry was undertaken 
at the hearing before the undersigned as to whether the 
veteran wished to pursue claims for service connection for 
several physical disorders including back and cervical spine 
disorders.  She indicated that she did not wish to at that 
time.  See T. at p. 20.  

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2005); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for dysthymic 
disorder, depression, dementia, and polyneuralgia-arthralgia.  
See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2006).  The 
October 2001 VA examination reflects a current diagnosis of 
adjustment disorder with mixed anxiety and depression.  The 
record shows that veteran's disability has resulted in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as panic attacks; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran's VA examinations show that she 
has episodes of anxiety and depression and a decreased 
ability to function. An October 2001 mental status 
examination shows that she spoke slowly and in a low volume 
of voice.  A November 2001 general VA examination noted that 
the veteran had a depressed affect.  

The veteran has not been shown to have deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  VA examinations show that the veteran 
was married, had a 9 year-old son and that she has worked as 
a homemaker.  She shared chores such as laundry, dishes, and 
grocery shopping with her husband, and saw her sister once a 
week.  The veteran has not been shown to exhibit symptoms as 
described for a 70 percent evaluation such as obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.  See C.F.R. § 4.130, 
Diagnostic Code 9413 (2006).  The October 2001 mental status 
examination shows that the veteran had no impairment in her 
ability to communicate; she showed good self care and 
grooming; and there was no evidence of impaired impulse 
control.  Although she had episodes of anxiety and 
depression, she is not shown to have near-continuous panic or 
depression affecting her ability to function independently.  
The October 2001 VA examiner also found no evidence of 
dementia and no evidence of a traumatic brain.  The Board 
notes that the veteran has reported having suicidal ideation 
and has difficulty in adapting to stressful circumstances; 
however, the Board finds that her disability picture more 
closely resembles the criteria described for a 50 percent 
evaluation.  

The veteran's October 2001 VA examination assessed her with 
GAF score of 58 for adjustment disorder, reflecting moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV at 46-47.   The Board notes 
that the veteran was assigned a separate GAF score of 48 for 
her nonservice-connected personality disorder, mixed type.  
Thus, the veteran's more serious symptoms have been 
attributed to her personality disorder, and not her service-
connected dysthymic disorder, depression, dementia, and 
polyneuralgia-arthralgia.  The Board finds that the veteran's 
GAF score of 58 is consistent with her 50 percent disability 
rating with deficiencies in work and in maintaining social 
relationships.  

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9413 (2006).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).



2.  TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  However, even when the percentage requirements are 
not met, entitlement to a total rating, on an extraschedular 
basis, may nonetheless be granted, in exceptional cases, when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified. Such consideration would include 
education and occupational experience. Age may not be 
considered a factor. 38 C.F.R. § 3.341. Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating. 38 C.F.R. § 4.19 (2006).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1996); 38 C.F.R. §§ 4.1, 4.15 (2006).  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 C.F.R. § 4.16(a).  The fact that 
a veteran is unemployed is generally insufficient to 
demonstrate that he is "unemployable" within the meaning of 
pertinent VA laws and regulations. Instead, a longitudinal 
review of all the evidence is necessary in order to obtain a 
full understanding of the case.  See Schafrath v. Derwinski, 
1Vet. App. 589 (1991).

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  The veteran is service-connected for 
dysthymic disorder, depression, dementia, and polyneuralgia-
arthralgia with multiple somatic complaints of headaches, 
neck and back pain, lightheadedness, hearing and visual 
complaints, and possible organic brain syndrome, rated 50 
percent disabling.  The veteran does not have any additional 
service-connected disabilities.  Since the veteran does not 
have a single service-connected disability ratable at 60 
percent or more, or two or more separately rated disabilities 
with a combined rating to 70 percent or more, she does not 
meet the threshold requirements for the requested benefit.

Additionally, the Board finds that the record does not 
present any unusual factors that might serve as a predicate 
for a finding of unemployability.  The veteran has a high 
school education and has occupational experience working as a 
waitress, a secretary, a sales person, and as a clerk while 
in the army.  At the time of the October 2001 VA examination, 
the veteran was described as a homemaker. During a November 
2001 VA examination, it was noted that the veteran was able 
to take the bus to her examination that day.  The veteran 
reported that she was retired and last worked in 1988.  She 
cared for her son and shared chores with her husband.  

The veteran has several nonservice-connected physical 
disabilities.  The veteran also has a nonservice-connected 
diagnosis of mixed passive aggressive and paranoid 
personality disorder.  The veteran is currently service 
connected for adjustment disorder with mixed anxiety, 
depression, and muscular tenderness of unclear etiology.  The 
October 2001 VA examination, however, reflects a current 
psychiatric diagnosis of adjustment disorder with mixed 
anxiety and depression.  The Board notes that the October 
2001 VA examiner found no evidence of dementia and no 
evidence of a traumatic brain injury.  The Board finds that 
the evidence does not demonstrate that the veteran's service-
connected disability, now characterized by an adjustment 
disorder with mixed anxiety and depression, when considered 
in association with her educational and occupational 
background, renders her unable to secure or follow a 
substantially gainful employment.

D.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for service-connected dysthymic disorder, 
depression, dementia, and polyneuralgia-arthralgia with 
multiple somatic complaints of headaches, neck and back pain, 
lightheadedness, hearing and visual complaints, and possible 
organic brain syndrome.  The preponderance of the evidence is 
against the veteran's claim for TDIU.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claims.


ORDER

An increased rating for adjustment disorder with mixed 
anxiety, depression, and muscular tenderness of unclear 
etiology in excess of 50 percent, is denied.

Entitlement to TDIU is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


